Citation Nr: 1146531	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-28 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar mechanical strain, prior to March 4, 2008.

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbar mechanical strain from March 4, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1982 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  The October 2007 rating decision granted service connection for the disability at issue, and assigned a 10 percent rating, effective from July 16, 2007.  During the pendency of the appeal, a Decision Review Officer rating decision in May 2008, assigned a 20 percent staged initial evaluation for the disability at issue, effective from March 4, 2008.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As the issues of entitlement to higher initial ratings for service-connected lumbar mechanical strain were placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the issues on appeal as claims for higher initials evaluations.  The rating period on appeal is from the date of award of service connection for the disability at issue.  

The Veteran's accredited representative, in a November 2011 appellant's brief, stated that two additional issues (entitlement to an increased rating for a right shoulder disability and entitlement to an increased rating for cervical muscle strain) are also on appeal.  The Board finds that they are not currently on appeal.  Both claims were denied by a rating decision in November 2007.  The Veteran, in her VA Form 9, dated in July 2008, stated that the only issue which she was appealing was "the effective date of her disability increase from 40 percent to 50 percent."  This increase in her combined rating was due to her grant of a 20 percent evaluation for her lumbar mechanical strain by a rating decision in May 2008.  On her VA Form 9, the Veteran clearly checked the box indicating that she was not appealing all of the issues in the statement of the case.  In addition, her explanation of why she felt VA incorrectly decided her claim was limited to a discussion of her back's 20 percent rating.  Based on the Veteran's statements in her VA Form 9, and her checked box in block 9 of the form, the Board finds that there has not been a substantive appeal on the issues of entitlement to increased rating for a right shoulder disability and entitlement to an increased rating for a cervical muscle strain disability.  In this regard, the Board also notes that there are no other statements of record which could be construed as a timely substantive appeal.  

The Board finds that Veteran's assertion in her July 2008 substantive appeal, that an earlier effective date was warranted for the 20 percent initial rating assigned from March 4, 2008, is addressed in the issue of entitlement to an initial evaluation in excess of 10 percent for the disability at issue prior to March 4, 2008.  As such, no additional separate action is required as to any earlier effective date claim. 


FINDINGS OF FACT

1.  Prior to December 1, 2007, the Veteran's lumbar mechanical strain was manifested by complaints of pain and fatigue; objectively, the disability was manifested by a full range of motion.

2.  From December 1, 2007, the Veteran's lumbar mechanical strain was manifested by complaints of pain and fatigue; objectively, the disability has been manifested by flexion limited by pain to no less than 40 degrees on active and passive range of motion, with a combined range of motion of the thoracolumbar spine of 190 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial staged evaluation in excess of 10 percent for lumbar mechanical strain, prior to December 1, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for an initial staged evaluation of 20 percent, and no higher, for lumbar mechanical strain from December 1, 2007 have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237.

3.  The criteria for an initial staged evaluation in excess of 20 percent for lumbar mechanical strain from December 1, 2007 have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In correspondence to the Veteran dated in July 2007, VA informed the Veteran of what evidence was required to substantiate her claim, of her and VA's respective duties for obtaining evidence, and of the criteria for award of a disability rating and effective date as required by the Court in Dingess/Hartman.  

Because the October 2007 rating decision granted the Veteran's claim for service connection for lumbar mechanical strain, such claim is now substantiated.  Her filing of a notice of disagreement as to the October 2007 determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

The May 2008 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DCs) for rating the disability at issue and included a description of the rating formulas for the current evaluation and for all other higher evaluations.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claims file contains VA and private treatment and examination records and the statements of the Veteran in support of her claim.  The Board has reviewed the medical records and statements of the Veteran and concludes that there is no identification of additional evidence which VA has a duty to obtain. 

A VA examination was obtained in March 2008, with an additional opinion provided in April 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are more than adequate, as they are predicated on a physical examination of the Veteran, diagnostic testing, and an interview with the Veteran regarding her symptoms and complaints.  The report of the VA examination provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), and provides rationale for the opinion proffered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Applicable Law

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2011).  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran was granted service connection for lumbar mechanical strain, evaluated as 10 percent disabling, effective from July 2007.  During the pendency of this appeal, the RO, in a May 2008 decision, granted the Veteran an evaluation of 20 percent disabling, effective from March 4, 2008.  

The evidence of record includes an August 2007 VA examination report.  The report reflects that the Veteran had normal range of motion of the thoracolumbar spine.  There was no ankylosis, gibbus, kyphosis, list, lumbar flattening or lumbar lordosis.  X-rays revealed a normal lumbosacral spine.  The diagnosis was lumbar mechanical strain.  The Board finds that the specific ranges of motion listed in the report are less than probative.  The Board notes that the examiner listed ranges of motion of forward flexion to 950, extension to 300, and rotation to 850 on the left and to 700 on the right.  For VA purposes, normal forward flexion of the thoracolumbar spine is to 90 degrees, extension is to 30 degrees, and left and right lateral flexion is to 30 degrees.  Thus, the Board finds that the Veteran's specific ranges of motion in the August 2007 VA examination are less than probative because they do not correlate to standard VA measurements and are confusing.  The examiner did note, however, that the Veteran had a normal range of motion.  

A private record dated in December 27, 2007 reflects that the Veteran reported low back pain which had been "coming and going" and had become quite severe in the last "few weeks".  She had a range of motion of the lumbar spine of 45 degrees flexion.  The diagnosis was lower lumbar intervertebral disc syndrome (IVDS).  A December 29, 2007 note reflects as assessment of "acute exacerbation of chronic back pain."  A subsequent December 2007 private record reflects a diagnosis of lower lumbar IVDS or subrhizal disc. The December 27, 2009 record reflects that the Veteran reported the pain had become quite severe in the "last few weeks."  The December 29, 2007 record reflects that the Veteran reported pain for one month.  

A private medical record dated in January 2008 reflects that an MRI of the Veteran's spine revealed developing hypertrophic degenerative changes and developing multilevel lumbar degenerative disc disease (DDD).  

A January 17, 2008 private medical record reflects that lumbar range of motion was limited to 70 degrees flexion with pulling sensation in the lower lumbar spine.  Lumbar extension created a pinching sensation across the lumbosacral spine.  A January 22, 2008 private record reflects her lumbar flexion was limited at 55 degrees, and extension was limited at 20 degrees.  A January 24 ,2008 record reflects forward flexion limited at 45 degrees.  A January 28, 2008 record reflects lumbar flexion limited at 60 degrees.  A January 30, 2008 record reflects flexion was limited at 64 degrees; extension was not noted other than it "hurt".  A February 1, 2008 record reflects "patient feels a lot better."  Lumbar flexion was 90 degrees, extension was 30 degrees with mild low back pain.  There was mild right lower lumbar pain on right lateral flexion.  

February and March 2008 private medical records reflect complaints of dull ache and pain in the right lower back with full range of motion without pain (February 19th), normal lumbar flexion, extension lateral bending, and rotation (February 28th), and she moved without pain behavior (March 7th).  A March 13, 2008 private medical record reflects "lumbar range of motion is full."  It also notes that the Veteran reported that her back is "very tired by the end" of the day and week.  A March 21, 2008 private record reflects the Veteran reported some right lower back pain particularly with prolonged standing.  The examiner found very mild sensitivity over the right lumbosacral facet.  Range of motion was within normal limits in flexion-extension rotation and lateral bending.  There was mild right lumbosacral pain on "Kemp's maneuver."

The Board finds that the private medical records, when discussing the Veteran's symptoms in December 2007 report an "acute" exacerbation.  Subsequent records correlate the Veteran's pain to her non-service connected IVDS and/or DDD.  In addition, the records reflect that the Veteran had normal range of motion in February and March 2008, after the acute exacerbation in December 2007.  

A March 2008 VA examination report reflects that the Veteran reported that she receives chiropractic treatment.  She complained of low back which has a burning pain in her lumbar and hips.  Upon examination, it was noted that there was no spasm, atrophy, guarding, or tenderness.  Her posture was normal.  There was no gibbus, kyphosis, list, flattening, lordosis, scoliosis, reverse lordosis, or ankylosis.  Forward flexion was 0 to 55 degrees, with pain at 40 on active and passive range of motion.  Left lateral flexion was 30 degrees with pain at 30 degrees on active and passive range of motion.  Right lateral flexion was 30 degrees, with pain at 30 on active and passive range of motion.  Left lateral rotation was o to 30 degrees with no pain on active or passive range of motion.  Bilateral lateral rotation was 0 to 30 degrees with no pain on active or passive range of motion.  There was no additional limitation of motion of repetitive use of joint due to pain, fatigue, weakness, incoordination, or lack of endurance.  X-rays revealed normal lumbosacral spine.  Thus, the Veteran's combined range of motion was 190 degrees, reflecting pain on motion.  Such a combined range of motion does not warrant an evaluation in excess of 20 percent.  In addition, the evidence is against a finding of ankylosis,

An April 2008 VA examination report reflects that the Veteran's degenerative disc disease (DDD) is less likely than not related to her service connected strain conditions.  The examiner noted that DDD is an age related condition, is arthritis, and is deterioration of the nucleus with an actual thickening of nearby ligaments.  The examiner further noted that this condition is the actual opposite of the thinning or tearing of ligaments and inflammation of tendons and ligaments that are seen with strains.  

The evidence reflects that the Veteran had a full range of motion in August 2007, limited range of motion for approximately one month from December 2007 to January 2008, a return to full range of motion in February 2008, and limited range of motion in March 2008.  The March 2008 VA examination report does not distinguish between limitation of motion due to the Veteran's service connected mechanical lumbar strain and her non-service connected DDD.  In giving the benefit of the doubt to the Veteran, the Board finds that her condition worsened beginning in December 2007, and that a 20 percent evaluation from December 1, 2007 is warranted.  Although, there are no clinical records from December 1, 2007, the available records reflect that her symptoms worsened during December and by December 27, 2007, had been worsened for the "last few weeks."  A January 14, 2008 private record reflects that the Veteran reported that the incident of worsened back pain had begun in "earlier December."

The Board finds that the Veteran's subjective complaints have been contemplated in the current rating assignment, as discussed above.  The Board has considered the statements of the Veteran that she has had to hire a snow removal and lawn care service to take care of her yard due to her neck, shoulder, and back disabilities.  While the Board may be sympathetic to the Veteran's symptoms, the ratings as described in VA regulations consider that a Veteran will have limitation of motion due to her back disability.  The Veteran's symptoms have been sufficiently compensated under the 10 percent rating prior to December 1, 2007 and the 20 percent rating from December 1, 2007.

Note 1 of the General Rating Formula for Diseases and Injuries of the Spine provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In this case, there is no evidence of neurological abnormalities due to the Veteran's service connected lumbar strain.  Her March 2008 motor examination revealed active movement against full resistance of her joints, normal muscle tone, and no muscle atrophy.  She had normal sensations and reflexes on testing.  

In sum, the overall evidence does not reveal a disability picture most nearly approximating a 20 percent evaluation under the rating formula effective prior to December 1, 2007, or higher than a 20 percent evaluation from December 1, 2007, even with consideration of whether there was additional functional impairment due to DeLuca factors.  

Extraschedular 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Specifically, the Veteran reports pain that causes limitation of motion.  As discussed above, the Veteran's ratings adequately compensate her for her limitation of motion, to include due to pain or weakness.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran does not experience any symptomatology not contemplated by the rating schedule.  Although the Veteran avers that she missed several weeks due to her back disability, the evidence reflects this was an acute exacerbation.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

Entitlement to an initial staged rating for lumbar mechanical strain, in excess of 10 percent prior to December 1, 2007 is denied.  

Entitlement to an initial staged rating for lumbar mechanical strain of 20 percent and no higher, from December 1, 2007 is granted.  




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


